Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 1 of 32




               ASSET PURCHASE AGREEMENT

                 DATED AS OF JUNE 17, 2020

                      BY AND BETWEEN

              PLANET FITNESS HOLDINGS, LLC

                            AND

                  JEG-MEXICO BUENO, SRL




                              1
             Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 2 of 32




                                                     TABLE OF CONTENTS

ARTICLE I DEFINITIONS ................................................................................................................. 4

          1.1.       Definitions .................................................................................................................... 4

ARTICLE II PURCHASE AND SALE OF ASSETS; CLOSING ................................................... 10

          2.1.       Sale of Assets ............................................................................................................. 10
          2.2.       Excluded Assets ......................................................................................................... 12
          2.3.       Assumption of Certain Liabilities and Retention of All Other Liabilities ............... 12
          2.4.       Closing; Closing Date ................................................................................................ 13
          2.5.       Purchase Price ............................................................................................................ 13
          2.6.       Purchase Price Adjustments ....................................................................................... 13
          2.7.       Closing Deliveries ...................................................................................................... 14

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER ........................... 15

          3.1.       Organization and Ownership ..................................................................................... 15
          3.2.       Capitalization .............................................................................................................. 15
          3.3.       Fictitious Business Names ......................................................................................... 16
          3.4.       Authorization of Transaction ..................................................................................... 16
          3.5.       Noncontravention ....................................................................................................... 16
          3.6.       Title to Assets ............................................................................................................. 16
          3.7.       Condition of Tangible Assets..................................................................................... 16
          3.8.       Real Property .............................................................................................................. 16
          3.9.       Compliance with Laws............................................................................................... 17
          3.10.      Litigation .................................................................................................................... 17
          3.11.      Labor and Employment Matters ................................................................................ 18
          3.12.      Taxes ........................................................................................................................... 18
          3.13.      Members and Membership Information .................................................................... 19
          3.14.      Material Contracts ...................................................................................................... 20
          3.15.      No Brokers.................................................................................................................. 21

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER............................ 21

          4.1.       Organization ............................................................................................................... 21
          4.2.       Authorization of Transaction ..................................................................................... 21
          4.3.       Noncontravention ....................................................................................................... 21
          4.4.       No Brokers.................................................................................................................. 22

ARTICLE V COVENANTS .............................................................................................................. 22

          5.1.       Confidentiality ............................................................................................................ 22
          5.2.       Further Assurances ..................................................................................................... 23
          5.3.       Clearances; Transfer Taxes ........................................................................................ 23
          5.4.       Seller’s Accounts Receivables ................................................................................... 24


                                                                          2
            Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 3 of 32




ARTICLE VI INDEMNITY............................................................................................................... 24

          6.1.      Indemnification by the Seller ..................................................................................... 24
          6.2.      Indemnification by the Buyer .................................................................................... 24
          6.3.      Time for Claims ......................................................................................................... 25
          6.4.      Third Party Claims ..................................................................................................... 25
          6.5.      Tax Treatment ............................................................................................................ 26

ARTICLE VII MISCELLANEOUS .................................................................................................. 27

          7.1.      Notices ........................................................................................................................ 27
          7.2.      Successors and Assigns; No Third-Party Beneficiary .............................................. 28
          7.3.      Amendments and Waivers ......................................................................................... 28
          7.6.      Entire Agreement ....................................................................................................... 29
          7.7.      Counterparts ............................................................................................................... 29
          7.8.      Severability ................................................................................................................. 29
          7.9.      Headings ..................................................................................................................... 29
          7.10.     Governing Law ........................................................................................................... 29
          7.11.     Construction ............................................................................................................... 30
          7.12.     Jurisdiction; Venue; Service of Process .................................................................... 30
          7.13.     Certain Rules of Construction.................................................................................... 31


                                          ASSET PURCHASE AGREEMENT

         THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made effective as of
June 17, 2020, by and among (i) Planet Fitness Holdings, LLC, a New Hampshire limited
liability company (the “Buyer”), and (ii) JEG-Mexico Bueno, SRL (“the “Seller”).

                                                                RECITALS

        WHEREAS, the Seller owns and operates Planet Fitness health clubs located at the
locations set forth on Exhibit A (the “Clubs”);

       WHEREAS, on March 19, 2020, JEG-United, LLC exercised a Put Option under the Side
Letter Agreement, dated as of March 5, 2019, by and between JEG-United, LLC and Planet
Fitness International Franchise, obligating the Buyer and the Seller to consummate the
Contemplated Transactions; and

        WHEREAS, the Buyer has agreed to purchase and acquire certain assets and contractual
rights (and assume certain liabilities) from the Seller in connection with the Clubs, and the Seller
has agreed to sell such assets and contractual rights to the Buyer, in accordance with the terms
and conditions set forth in this Agreement.

                                                             AGREEMENT

       NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and consideration set forth below, and for other good and valuable consideration,

                                                                        3
         Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 4 of 32




receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows:

                                           ARTICLE I
                                          DEFINITIONS

       1.1.    Definitions. For purposes of this Agreement:

       “Accounts Receivable” is defined in Section 2.2(f).

       “Acquired Assets” is defined in Section 2.1.

        “Action” means any claim, charge, controversy, action, cause of action, suit, litigation,
arbitration, investigation, opposition, interference, audit, assessment, hearing, complaint, demand
or other legal proceeding (whether sounding in contract, tort or otherwise, whether civil or
criminal and whether brought at law or in equity) that is commenced, brought, conducted, tried
or heard by or before, or otherwise involving, any Governmental Authority.

         “Affiliate” means, with respect to any specified Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common control with such
specified Person. For purposes of the foregoing, (a) a Person shall be deemed to control a
specified Person if such Person (or a Family Member of such Person) possesses, directly or
indirectly, the power to direct or cause the direction of the management and policies of such
specified Person or (b) if such other Person is at such time a direct or indirect beneficial holder of
at least 50% of any class of the voting Equity Interests of such specified Person.

       “Agreement” is defined in the Preamble.

       “Assumed Contracts” is defined in Section 2.1(g).

       “Assumed Liabilities” is defined in Section 2.3(a).

       “Bill of Sale” is defined in Section 2.7(c).

         “Business” means the businesses conducted or actively planned to be conducted by the
Seller, including the operation of the Clubs.

     “Business Day” means a day on which banks are open for business in the State of New
Hampshire but does not include a Saturday, Sunday or a statutory holiday in the State of New
Hampshire.

       “Business Service Provider” is defined in Section 3.11(a).

       “Buyer” is defined in the Preamble.

       “Closing” is defined in Section 2.4.

       “Closing Date” is defined in Section 2.4.

       “Club(s)” is defined in the preamble hereto.

                                                  4
         Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 5 of 32




       “Code” means the United States Internal Revenue Code of 1986, as amended.

       “Confidential Information” is defined in Section 5.1.

      “Contemplated Transactions” means the transactions contemplated by or in this
Agreement or by or in any of the Transaction Documents.

       “Contractual Obligation” means, with respect to any Person, any written or unwritten,
contract, agreement, deed, mortgage, lease, sublease, license, sublicense or other commitment,
promise, undertaking, obligation, arrangement, instrument or understanding, to which or by
which such Person is a party or otherwise subject and legally bound or to which or by which any
property, business, operation or right of such Person is subject or legally bound.

       “Corporate Names” means the names of the Seller set forth on Exhibit B.

         “Debt” means, with respect to any Person, and without duplication, all Liabilities,
including all obligations in respect of the Seller, accrued interest, penalties, fees and premiums,
of such Person (a) for borrowed money (including amounts outstanding under overdraft
facilities), (b) evidenced by notes, bonds, debentures or other similar Contractual Obligations, (c)
in respect of “earn-out” obligations and other obligations for the deferred purchase price of
property, goods or services (other than trade payables or accruals incurred in the Ordinary
Course of Business), (d) for the capitalized liability under all capital leases of such Person
(determined in accordance with applicable accounting principles), (e) in respect of letters of
credit and bankers’ acceptances (other than reimbursement obligations with respect to undrawn
amounts thereunder), (f) for Contractual Obligations relating to interest rate protection, swap
agreements and collar agreements, in each case, to the extent payable if such Contractual
Obligation is terminated at the Closing, and (g) in the nature of Guarantees of the obligations
described in clauses (a) through (f) above of any other Person.

       “Disclosure Schedules” is defined in the introductory paragraph to Article III.

       “Encumbrances” means all liens, claims, mortgages, pledges, security interests, charges
and other encumbrances of every kind and nature whatsoever, whether arising by agreement,
operation of law or otherwise.

       “Enforceability Exceptions” is defined in Section 3.4.

        “Enforceable” means, with respect to any Contractual Obligation stated to be Enforceable
by or against any Person, that such Contractual Obligation is a legal, valid and binding obligation
of such Person enforceable by or against such Person in accordance with its terms, except to the
extent that enforcement of the rights and remedies created thereby is subject to bankruptcy,
insolvency, reorganization, moratorium and other similar laws of general application affecting
the rights and remedies of creditors and to general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law).

      “Equity Interest” means, with respect to any Person, (a) any capital stock, partnership or
membership interest (including profits interest), unit of participation or other similar interest
(however designated) in such Person and (b) any option, warrant, purchase right, conversion

                                                 5
         Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 6 of 32




right, exchange right or other Contractual Obligation which would entitle any other Person to
acquire any such interest in such Person or otherwise entitle any other Person to share in the
equity, profits, earnings, losses or gains of such Person (including stock appreciation, phantom
stock, profit participation or other similar rights).

      “Escrow Agreement” shall mean the escrow agreement attached hereto as Exhibit [●]
among Seller, Buyer and the Escrow Agent.

      “Escrow Amount” shall mean One Million Five Hundred Ninety Thousand Three
Hundred Seventy-One Dollars ($1,590,371).

       “Escrow VAT Amount” shall mean Two Hundred Fifty-Four Thousand Four Hundred
Fifty-Nine Dollars and Thirty-Six Cents ($254,459.36).



       “Excluded Assets” is defined in Section 2.2.

       “Excluded Liabilities” is defined in Section 2.3(b).

         “Excluded Taxes” means (a) all income Taxes owed by the Seller for any period; (b) all
Taxes relating to the Excluded Assets or Excluded Liabilities for any period; (c) all Taxes
relating to the Acquired Assets, the Business or the Assumed Liabilities for any Pre-Closing
Period, other than Transfer Taxes which are governed by Section 5.3; (d) all Taxes of the Seller
or any other Person by reason of being a member of a consolidated, combined, unitary or
affiliated group that includes the Seller or any of its present or past Affiliates prior to the
Closing, by reason of a Tax sharing, Tax indemnity or similar agreement entered into by the
Seller or any of its present or past Affiliates prior to the Closing (other than this Agreement) or
by reason of transferee or successor liability arising in respect of a transaction undertaken by the
Seller or any of its present or past Affiliates prior to the Closing; and (e) Taxes imposed on the
Buyer as a result of any breach of warranty or misrepresentation under Section 3.12, or breach by
the Seller of any covenant relating to Taxes. In the case of any Straddle Period, the amount of
any Taxes based upon or measured by net income, gain, or gross receipt, which relate to the Pre-
Closing Period will be determined based on an interim closing of the books as of the close of
business on the Closing Date (and for such purpose, the taxable period of any partnership or
other pass-through entity in which an entity holds a beneficial interest will be deemed to
terminate at such time). The amount of Taxes other than Taxes based upon or measured by net
income, gain or gross receipts, but including property Taxes and similar ad valorem Taxes for a
Straddle Period which relate to the Pre-Closing Period will be deemed to be the amount of such
Tax for the entire taxable period multiplied by a fraction, the numerator of which is the number
of days in the portion of the taxable period ending on the Closing Date and the denominator of
which is the number of days in such Straddle Period.

        “Family Member” means, with respect to any individual, (a) such Person’s spouse, (b)
each child of such Person or such Person’s spouse, (c) the spouse of any Person described in
clause (b) above, (d) each parent, brother or sister of such Person, (e) each child of any Person
described in clauses (a), (b) or (c) above, (f) each trust created for the benefit of one or more of
the Persons described in clauses (a) through (e) above and (g) each custodian or guardian of any

                                                 6
         Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 7 of 32




property of one or more of the Persons described in clauses (a) through (f) above in his or her
capacity as such custodian or guardian.

        “Governmental Authority” means any United States federal, state or local or any foreign
government, or political subdivision thereof, or any multinational organization or authority, or
any other authority, agency or commission entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any mediator, arbitrator or arbitral body.
        “Governmental Order” means any order, writ, judgment, injunction, decree, stipulation,
ruling, decision, verdict, determination or award made, issued or entered by or with any
Governmental Authority.

       “Guarantee” means, with respect to any Person, (a) any guarantee of the payment or
performance of, or any contingent obligation in respect of, any Debt or other Liability of any
other Person, (b) any other arrangement whereby credit is extended to any obligor (other than
such Person) on the basis of any promise or undertaking of such Person (i) to pay the Debt or
other Liability of such obligor, (ii) to purchase any obligation owed by such obligor, (iii) to
purchase or lease assets under circumstances that are designed to enable such obligor to
discharge one or more of its obligations or (iv) to maintain the capital, working capital, solvency
or general financial condition of such obligor and (c) any liability as a general partner of a
partnership or as a venture in a joint venture in respect of Debt or other Liability of such
partnership or venture.

       “Indemnified Party” means, with respect to any Indemnity Claim, the party asserting such
claim under Section 6.1 or 6.2, as the case may be.

        “Indemnifying Party” means, with respect to any Indemnity Claims, the Buyer or the
Seller Indemnified Person under Section 6.1 or 6.2, as the case may be, against whom such claim
is asserted.

       “Indemnity Claim” means a claim for indemnity under Section 6.1 or 6.2, as the case may
be.

        “Lease Assignment Fees” means those fees charged by any landlord in connection with
the assignment of and pursuant to the Real Property Leases.

       “Legal Requirement” or “Law” means any federal, state, local or foreign law, statutes,
codes, regulations, ordinances, rules, regulations and policies having the force of law or any
Governmental Order.

       “Liability” means, with respect to any Person, any liability or obligation of such Person.

       “Losses” is defined in Section 6.1.

       “Material Adverse Effect” means an effect, event, development, change, state of facts,
condition, circumstance or occurrence that, alone or together with all other effects, events,
developments, changes, states of facts, conditions, circumstances or occurrences, (i) is or would


                                                  7
         Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 8 of 32




be reasonably expected to have a material adverse effect on the Business, its results of
operations, or the Acquired Assets, taken as a whole, or (ii) is or would reasonably be expected
to have a material adverse effect on the ability of the Seller or its Affiliates to consummate the
Contemplated Transactions or to perform their respective obligations under this Agreement on a
timely basis; provided, however, that none of the following will be deemed either alone or in
combination to constitute, and none of the following will be taken into account in determining
whether there has been or will be, a Material Adverse Effect: (i) general economic or political
conditions; (ii) conditions generally affecting the industries in which the Seller operates; (iii) any
changes in financial, banking or securities markets in general, including any disruption thereof
and any decline in the price of any security or any market index or any change in prevailing
interest rates; (iv) acts of war (whether or not declared), armed hostilities or terrorism, or the
escalation or worsening thereof; (v) any action required or permitted by this Agreement or any
action taken (or omitted to be taken) with the written consent of or at the written request of
Buyer; (vi) any matter of which Buyer is aware on the date hereof; (vii) any changes in
applicable Laws or accounting rules or the enforcement, implementation or interpretation
thereof; (viii) the announcement, pendency or completion of the transactions contemplated by
this Agreement, including losses or threatened losses of employees, customers, suppliers,
distributors or others having relationships with the Seller; (ix) any natural or man-made disaster,
pandemic, or acts of God; or (x) any failure by the Seller to meet any internal or published
projections, forecasts or revenue or earnings predictions (provided that the underlying causes of
such failures (subject to the other provisions of this definition) shall not be excluded).

       “Members” is defined in Section 2.1(e).

       “Membership Agreements” is defined in Section 2.1(e).

       “Ordinary Course of Business” means an action taken by any Person in the ordinary
course of such Person’s business or day-to-day operations that is consistent with the past customs
and practices of such Person (including past practice with respect to quantity, amount, magnitude
and frequency).

         “Organizational Documents” means, with respect to any Person (other than an
individual), (a) the certificate or articles of incorporation or organization and any joint venture,
limited liability company, operating or partnership agreement and other similar documents
adopted or filed in connection with the creation, formation or organization of such Person and
(b) all by-laws, voting agreements and similar documents, instruments or agreements relating to
the organization or governance of such Person, in each case, as amended or supplemented.

       “Parties” means the Buyer and the Seller.

       “Permits” means, with respect to any Person, any license, franchise, permit, consent,
approval, right, privilege, certificate or other similar authorization issued by, or otherwise
granted by, any Governmental Authority to which or by which such Person is subject or bound
or to which or by which any property, business, operation or right of such Person is subject or
bound.

       “Permitted Encumbrances” means (a) liens for Taxes not yet due and payable or being


                                                  8
         Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 9 of 32




contested in good faith by appropriate procedures; (b) mechanics’, carriers’, workmen’s,
repairmen’s or other like liens arising or incurred in the Ordinary Course of Business; (c)
easements, rights of way, zoning ordinances and other similar encumbrances affecting Real
Property; (d) other than with respect to owned Real Property, liens arising under original
purchase price conditional sales contracts and equipment leases with third parties entered into in
the Ordinary Course of Business; and (e) other imperfections of title or Encumbrances, if any,
that have not had, and would not have, a Material Adverse Effect.

         “Person” means any individual or any corporation, association, partnership, limited
liability company, joint venture, joint stock or other company, business trust, trust, organization,
Governmental Authority or other entity of any kind.

       “Personnel Supply Contract” means the Personnel Supply Contract, dated December 14,
2017, by and between the Seller and Grupo Esoro, S. de R.L. de C.V.

         “Planet Fitness Franchising” means Planet Fitness Franchising LLC, a Delaware limited
liability company.

       “Post-Closing Operational Expenses” is defined in Section 2.6(b).

       “Post-Closing True-Up” is defined in Section 2.6(b).

       “Pre-Closing Operational Expenses” is defined in Section 2.6(b).

       “Pre-Closing Period” means any taxable period (or portion thereof) ending on or prior to
the Closing Date.

       “Premises” means each of the premises located at each address specified in each of the
Real Property Leases.

       “Prepaid Expenses” is defined in Section 2.1(c).

       “Prorated Operational Expenses” is defined in Section 2.6(b).

       “Purchase Price” is defined in Section 2.5(a).

       “Real Property Leases” means the lease agreements set forth on Exhibit C.

       “Representative” means, with respect to any Person, any director, officer, employee,
agent, consultant, advisor, or other representative of such Person, including legal counsel,
accountants, and financial advisors.

       “Seller” is defined in the Preamble.

       “Seller Indemnified Person” is defined in Section 6.2.

      “Seller’s Knowledge,” “Knowledge of Seller” and similar formulations means the actual
knowledge of Kevin Kelly and John Williams.


                                                 9
         Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 10 of 32




       “Straddle Period” means any taxable period ending after and including the Closing Date.

       “Tenant Improvements” is defined in Section 2.1(f).

        “Tax” or “Taxes” means (i) any and all federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, environmental, customs duties, capital stock, franchise, profits, withholding, social
security (or similar, including FICA), unemployment, disability, real property, personal property,
sales, use, transfer, registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind or any charge of any kind in the nature of (or similar to) taxes whatsoever,
including any interest, penalty, or addition thereto, in each case whether disputed or not and (ii)
any liability for the payment of any amounts of the type described in clause (i) of this definition
as a result of being a member of an affiliated, consolidated, combined or unitary group for any
period, as a result of any tax sharing or tax allocation agreement, arrangement or understanding,
or as a result of being liable for another Person’s taxes as a transferee or successor, by contract or
otherwise.

        “Tax Return” means any return, declaration, report, claim for refund or information
return or statement relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

       “Third Party Claim” means any Action that is asserted or threatened by a Person other
than the parties, their successors and permitted assigns, against any Indemnified Party or to
which any Indemnified Party is subject.

      “Transaction Documents” means this Agreement, the Bill of Sale, and the Instrument of
Assignment of Assumed Liabilities..

        “Transfer Taxes” means (i) all transfer, documentary, sales, value added, use, stamp,
registration, and other such similar Taxes (which, for the avoidance of doubt, shall not include
any Tax paid on or measured by income) and (ii) any conveyance fees or recording charges, in
the case of each of (i) or (ii), incurred in connection with the purchase and sale of the Acquired
Assets or assumption of the Assumed Liabilities pursuant to this Agreement, together with any
interest, penalty, addition or additional amount thereon imposed, assessed or collected by or
under the authority of any Governmental Authority in connection with any of the foregoing.

                                  ARTICLE II
                      PURCHASE AND SALE OF ASSETS; CLOSING

        2.1.    Sale of Assets. At the Closing, the Seller agrees to grant, sell, assign, transfer,
convey and deliver to the Buyer, and the Buyer agrees to purchase from the Seller at the Closing,
subject to and upon the terms and conditions contained herein, free and clear of any and all
Encumbrances other than Permitted Encumbrances, all of the Seller’s right, title and interest in
and to all of the following assets owned or used by the Seller in connection with the Business,
other than the Excluded Assets described in Section 2.2 (collectively, the “Acquired Assets”):




                                                 10
        Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 11 of 32




               (a)     All exercise equipment, “Black Card” amenity equipment, furniture, office
equipment, computer hardware and software, signage and other tangible personal property used
at the Clubs, whether located onsite or offsite, including, without limitation, those items listed on
Schedule 2.1(a);

                (b)     All supplies, spare parts, clothing, retail products and inventory used, or
held for use, for the Clubs as of the Closing;

                (c)     All prepaid expenses of the Seller as of the Closing pertaining to the Clubs
or any of the Acquired Assets, including any security deposits, listed on Schedule 2.1(c)
(collectively, the “Prepaid Expenses”);

               (d)       All membership lists, vendor lists, phone numbers, electronic data base
records, ledgers, files, documents, reports, licenses, and similar items relating to the Clubs;

               (e)     The rights of the Seller under all written agreements between the Seller
and each Person who as of the date of this Agreement, is a member at any Club (collectively the
“Members”), and that expire on or after the Closing (the “Membership Agreements”), including,
without limitation, the right to all membership fees payable by or received from Members
following the Closing;

               (f)     All (i) leasehold rights of the Seller under the Real Property Leases listed
on Schedule 2.1(f)(i), provided such rights are assignable under the Real Property Leases,
including the Seller’s respective interests in any trade fixtures and tenant improvements at the
Premises (the “Tenant Improvements”) and any security deposits or prepaid rent and (ii) the
Tenant Improvements at the locations set forth on Schedule 2.1(f)(ii). As of the Closing, the
Real Property Leases listed on Schedule 2.1(f)(i) will be assigned to the Buyer, and the Buyer
will assume such obligations to the extent arising after the Closing;

               (g)    The Seller’s rights under those certain contracts described in Schedule
2.1(g) attached hereto (such contracts, including the Real Property Leases and the Personnel
Supply Contract, the “Assumed Contracts”);

               (h)      With the exception of all books and records that must be retained by the
Seller as part of its accounting records pursuant to applicable law, all books and records
(including electronic database records) of the Seller relating to (A) the Clubs that pertain to
Members and memberships, including without limitation, copies of the data billing records,
service records, repair orders, purchase contracts, and the like, (B) any Business Service Provider
(but only to the extent that the Seller is legally permitted to transfer such books and records to
the Buyer), and (C) any independent contractor engaged by the Seller to provide services to any
of the Clubs who becomes engaged by the Buyer on or following the Closing Date;

                (i)    All Permits which are held by the Seller and required for the conduct of
the Business or for the ownership and use of the Acquired Assets, including, without limitation,
those listed on Schedule 2.1(i), to the extent transferrable; and

               (j)     The vehicles listed on Schedule 2.1(j).


                                                 11
           Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 12 of 32




        2.2.   Excluded Assets. The following properties are “Excluded Assets” and will not be
sold or otherwise transferred to the Buyer hereunder:

                (a)    The Seller’s Organizational Documents, taxpayer and other identification
numbers, seals, minute books, stock transfer books, blank stock certificates and other documents
relating to the organization, maintenance, and existence of the Seller as a corporation;

               (b)      All cash and cash equivalents of the Seller as of the Closing other than
security deposits for the Real Property Leases;

               (c)     All Contractual Obligations other than the Assumed Contracts, including
all Contractual Obligations (i) with any of the Seller’s present, former or prospective employees
or independent contractors at any of the Clubs or (ii) involving any performance-based,
severance, retention, change-in-control or similar arrangement;

                (d)     All personnel, employment, payroll and benefit records that relate to any
former or current employee of the Seller who is not a Business Service Provider and all records
that relate to any former or current independent contractor of the Seller who is not engaged by
the Buyer as of the date hereof, and all other records and documents that the Seller is required by
Law to retain in its possession;

                 (e)    Any Company benefit plan and any assets thereof;

              (f)     The accounts receivable of the Seller for the period prior to the Closing
(the “Accounts Receivable”), provided, however, collection of the Accounts Receivable shall be
done pursuant to Section 5.4 hereof;

              (g)     All claims and refunds of federal, state or local income, value added tax or
franchise Taxes and other charges of any Governmental Authority of whatever nature;

              (h)    All insurance policies and rights thereunder and all rights to applicable
claims, benefits and proceeds thereunder, including any worker’s compensation insurance
premiums due the Seller as of the Closing;

               (i)    The property and assets expressly designated on Schedule 2.2(i), including
all automobiles and personal computers, tablets, and cell phones identified therein;

               (j)     All strategic plans, operating procedures, correspondence, creative
materials, advertising and promotional materials, studies, goodwill; and

                 (k)    All other assets not described or identified in Section 2.1 as Acquired
Assets;

          2.3.   Assumption of Certain Liabilities and Retention of All Other Liabilities.

               (a)    At the Closing, the Buyer will assume: (i) all Liabilities of the Seller
arising under the Assumed Contracts after the Closing Date other than Liabilities arising from
any breach or default occurring prior to the Closing Date; (ii) all Liabilities relating to or arising


                                                 12
        Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 13 of 32




out of the Acquired Assets from and after the Closing Date; and (iii) the obligations of the Seller
to the Members expressly set forth in the Membership Agreements (collectively, the “Assumed
Liabilities”). At the Closing, the Buyer and the Seller will execute and deliver the Instrument of
Assumption of Assumed Liabilities in the form attached hereto as Exhibit D.

                (b)    Except as expressly set forth in this Agreement, the Assumed Liabilities
will not include, the Buyer will not assume or perform, and the Seller shall retain, pay, perform,
discharge and satisfy any Liabilities not specifically contemplated as Assumed Liabilities under
Section 2.3(a) hereof (collectively, the “Excluded Liabilities”). For the avoidance of doubt, any:
(i) Excluded Tax; (ii) Liability arising out of or related to the employment or engagement of any
of the Business Service Providers or independent contractors engaged by the Seller to provide
services to the Business prior to the Closing Date, including any severance rights or obligations
incurred in connection with the Closing, together with any Liability arising out of or related to
the Seller’s termination of the engagement of any independent contractor engaged by the Seller
to provide services to the Business, (iii) the engagement by the Seller of any of the Seller’s
independent contractors following the Closing Date and (iv) any benefit plan of the Seller shall,
in each case, be an Excluded Liability. Without limiting the generality of the foregoing, the
Seller will be responsible to pay all of the Seller’s outstanding trade accounts payables, lease
payables, Debt incurred for the purchase or lease of furnishings, fixtures, equipment and
leasehold improvements constructed used in the operation of the Business or otherwise secured
by or relating to the Business, excluding any such Debt included in the Assumed Liabilities.

       2.4.    Closing; Closing Date. The purchase and sale of the Acquired Assets and the
Assumption of the Assumed Liabilities (the “Closing”) shall occur contemporaneous with the
execution of this Agreement on or before June 17, 2020, unless a later date is mutually agreed to
by the Parties (the “Closing Date”) remotely by exchanging and delivering electronically
scanned copies of the original documents to be delivered on the Closing Date, and then
exchanging and delivering original counterparts of such documents with each of the Parties
promptly following the Closing. The Closing shall be deemed effective as of 12:01 a.m., local
time, on the Closing Date.

       2.5.    Purchase Price.

               (a)     The aggregate purchase price for the Acquired Assets shall be
TwelveMillion Two Hundred Nine Thousand Six Hundred Twenty-Nine Dollars ($12,209,629)]
(as adjusted pursuant to Section 2.6 below (the “Purchase Price”) and the assumption of the
Assumed Liabilities. Notwithstanding anything to the contrary stated in this Agreement, the
Purchase Price will be subject to the 16% Mexican value added tax that shall be paid by the
Buyer to the Seller pursuant to applicable law in the amount of One Million Nine Hundred Fifty-
Three Thousand Five Hundred Forty Dollars and Sixty-Four Cents ($1,953,540.64). The Seller
shall generate and deliver an electronic invoice (CFDI), which shall comply with all tax and
requirements and information set forth by applicable law and include a breakdown of the
Mexican value added tax.

       2.6.    Purchase Price Adjustments.




                                                13
        Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 14 of 32




               (a)     The Purchase Price shall be (i) increased by the amount of the Prepaid
Expenses plus the total amount of all Real Property Lease security deposits plus the amount
equal to the prorated portion of all rent for the Premises pursuant to the Real Property Leases for
any period after the Closing paid in advance by the Seller (ii) reduced by the aggregate amount
of Lease Assignment Fees unpaid prior to the Closing Date; and any Debt of the Seller required
to be paid in order to release any Encumbrance on an Acquired Asset at the Closing, and (iii)
increased by the resulting Mexican value added tax.

               (b)     The Seller shall pay any and all rent and other tenant lease obligations,
utility expenses, advertising expenses, royalty fees, advertising fund contributions, vendor
payments and other expenses that are invoiced prior to the Closing Date (the “Pre-Closing
Operational Expenses”). The Buyer shall pay any and all utility expenses, advertising expenses,
royalty fees, vendor payments, rent or other tenant lease obligations (specifically excluding the
Seller’s pro-rata share of property taxes), and other expenses that are invoiced on or after the
Closing Date (the “Post-Closing Operational Expenses”). To the extent that such Pre-Closing
Operational Expenses are due for tenant lease periods or services rendered or goods supplied
after the Closing Date, and to the extent that the Post-Closing Operational Expenses are due for
tenant lease periods or services rendered or goods supplied prior to the Closing Date, the Seller
and the Buyer shall prorate such expenses as an adjustment to the Purchase Price (the “Prorated
Operational Expenses”). Such Prorated Operational Expenses shall be reconciled, taking into
account any adjustments reflected in the Closing Date Payment for Prepaid Expenses, within one
hundred twenty (120) days after the Closing Date (the “Post-Closing True-Up”). Any purchase
price adjustments due to Seller or to the Buyer, as the case may be, shall not be subject to the
Indemnity Deductible set forth in Section 6.1(b).

               (c)     Within five (5) business days following completion and mutual approval
of the Post-Closing True-Up, any amounts finally determined to be due from either the Seller or
the Buyer as a result of the Post-Closing True-Up shall be paid to the other by wire transfer, or
other mutually agreed upon payment process. To the extent any Pre-Closing Operational
Expenses or Post-Closing Operational Expenses are not trued up by the Post-Closing True Up,
such expenses shall not be subject to the Indemnity Deductible threshold set forth in Section
6.1(b).

             (d)     All Purchase Price Adjustments shall be adjusted to the applicable
Mexican value added tax.

       2.7.    Closing Deliveries. At the Closing and upon the terms and subject to the
conditions set forth in this Agreement, the Parties shall take the actions set forth in this Section
2.7:

             (a)     The Buyer shall deliver or cause to be delivered to the Seller an aggregate
       amount in cash equal to the Purchase Price;

               (b)     The Buyer and the Seller will deliver to each other Party the executed
       Instrument of Assignment of Assumed Liabilities in the form attached hereto as Exhibit
       C, effecting the assignment to and assumption by the Buyer of the Assumed Liabilities;



                                                14
          Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 15 of 32




               (c)    The Seller will deliver to the Buyer an executed bill of sale in the form
       attached hereto as Exhibit D transferring all Acquired Assets to the Buyer (the “Bill of
       Sale”);

                (d)  The Seller will deliver to the Buyer all books and records relating to the
       Business or the Clubs which are included in the Acquired Assets (and which, for the
       avoidance of doubt, shall not include the accounting records that must be retained by the
       Seller);

               (e)    The Seller will deliver to the Buyer documentation (e.g., payoff letters and
       release of lien letters) reasonably satisfactory to the Buyer evidencing repayment of all
       Debt, if any, of the Seller that creates Encumbrances on any Acquired Assets and the
       termination of all such Encumbrances; and

              (f)    The Seller shall deliver to the Buyer the required Mexican electronic
       invoice (CFDI) in accordance with all legal and tax requirements, including the
       breakdown of the Mexican value added tax.

                               ARTICLE III
              REPRESENTATIONS AND WARRANTIES OF THE SELLER

        The Seller hereby represents and warrants to the Buyer that, except as set forth in the
corresponding section of the disclosure schedule document being delivered by the Seller to the
Buyer concurrently herewith (the “Disclosure Schedules”), the statements contained in this
Article III are true and correct as of the date hereof.

       3.1.    Organization and Ownership. The Seller:

               (a)     is duly organized, validly existing and in good standing under the Laws of
Mexico;

               (b)     has the requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted; and

                (c)    is duly qualified or licensed to do business and in good standing in every
jurisdiction in which such qualification or licensing is required except where failure to so qualify
has not had, and would not reasonably be expect to have a Material Adverse Effect.

       3.2.    Capitalization.

                (a)     Ownership. Schedule 3.2 sets forth the names of the record and beneficial
holders of all of the outstanding Equity Interests of the Seller and the number of shares or units
held by each such record and beneficial holder. The Seller has not issued any options, warrants
or other rights to purchase its Equity Interests or to participate in the profits of the Seller; and

               (b)      No Subsidiaries or Other Centers. The Seller has no subsidiaries and does
not hold a direct or indirect interest in any health and fitness center other than the Clubs.



                                                15
        Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 16 of 32




         3.3.  Fictitious Business Names. The Seller does not conduct any business under any
name other than the Corporate Names, except for any “doing business as” or alternate or
fictitious names permitted by Planet Fitness Franchising or required by applicable Law.

        3.4.   Authorization of Transaction. The Seller has the legal right and authority to enter
into this Agreement and each of the other agreements and instruments attached as Exhibits hereto
or contemplated hereby (collectively with this Agreement, the “Transaction Documents”) and to
perform the Seller’s obligations hereunder and thereunder. The execution, delivery and
performance by the Seller of this Agreement and the other Transaction Documents have been
duly authorized by all necessary entity power and authority on the part of the Seller. This
Agreement and the other Transaction Documents have been duly executed and delivered by the
Seller and constitutes a valid and legally binding obligation of the Seller enforceable against the
Seller in accordance with their respective terms, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity) (the “Enforceability Exceptions”).

        3.5.   Noncontravention. Except as disclosed on Schedule 3.5, neither the execution
and delivery by the Seller of this Agreement or the other Transaction Documents, nor the
consummation by the Seller of the Contemplated Transactions, will (i) conflict with or violate
any provision of the Organizational Documents of the Seller, (ii) require on the part of the Seller
any notice to or filing with, or any permit, authorization, consent or approval of, any
Governmental Authority or any other Person (iii) result in the imposition of any lien, charge,
encumbrance or claim of any nature upon any assets of the Seller, (iv) violate any Governmental
Order applicable to the Seller or any of its properties or assets or (v) require any consent under,
constitute (with or without notice or lapse of time or both) a default under, result in any breach
of, or give any Person any rights of termination, acceleration or cancellation of, any contract to
which the Seller is bound.

        3.6.    Title to Assets. The Seller has good and marketable title to, or a valid and
subsisting leasehold interest in or valid rights under contract to use, all of the Acquired Assets,
free and clear of all Encumbrances.

       3.7.  Condition of Tangible Assets. Except as set forth on Schedule 3.7, the tangible
Acquired Assets are “as is” and “where is.”

       3.8.    Real Property.

               (a)    Except as set forth on Schedule 3.8(a), none of the real property that is
used in the operation of the Business is owned by the Seller. The Seller has delivered to the
Buyer a true and complete copy of each Real Property Lease, Guarantee agreement, letter of
credit, and any other material document executed by the Seller and any landlord related to the
Real Property Leases;

               (b)    The Seller enjoys peaceful and undisturbed possession of the Premises;




                                                16
         Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 17 of 32




               (c)    The Seller is not, nor, to the Seller’s Knowledge, is any other party, in
material breach or default under any Real Property Lease, and, to Seller’s Knowledge, no event
has occurred or circumstance exists which, with the delivery of notice, passage of time or both,
would constitute such a breach or default, and Seller has paid all rent due and payable under any
Real Property Lease;

                (d)    The Seller has not received nor given any notice of any default or event
that with notice or lapse of time, or both, would constitute a default by Seller under any Real
Property Lease, and neither Seller nor any other party has exercised any termination rights with
respect thereto;

                (e)     The Seller has not subleased, assigned or otherwise granted to any Person
the right to use or occupy such Premises or any portion thereof;

             (f)     The Seller has not pledged, mortgaged or otherwise granted an
Encumbrance on its leasehold interest in any Premises;

              (g)     The Seller has not exercised any option to extend the original term of any
Real Property Lease; and

               (h)    The Seller has not made any alterations to the Premises that must be
removed and/or restored at the expiration or termination of the term of any Real Property Lease,
other than as permitted by the applicable Real Property Lease or as set forth in Schedule 3.8(h)
attached hereto.

       3.9.    Compliance with Laws.

                (a)     The Seller has been duly granted all material Permits under all Legal
Requirements necessary for the conduct of Business at its Clubs. Except as disclosed on
Schedule 3.9, (i) the Permits are valid and in full force and effect, and (ii) Seller is not in material
breach or violation of, or default under, any such Permit, and, to the Seller’s Knowledge, no
basis exists which, with notice or lapse of time or both, would constitute any such breach,
violation or default; and

               (b)       The Seller is not, with respect to the Seller’s Business at the Clubs, in
material breach or violation of, or default under, nor has the Seller been in breach or violation of,
or default under (i) its Organizational Documents (nor, to the Seller’s Knowledge, is there a basis
which could constitute such a breach, violation or default) or (ii) any Legal Requirement (nor, to
the Seller’s Knowledge, is there a basis which could constitute such a breach, violation or
default).

         3.10. Litigation. With the exception of the action filed against Seller’s affiliate in the
United States District Court for the District of New Hampshire, captioned Planet Fitness
International Franchise v. JEG-United LLC, No. 1:20-cv-00693, there is no suit, action,
arbitration, or legal, administrative, or other proceeding, or governmental investigation pending
or, to the Seller’s Knowledge, threatened, against the Seller or the Acquired Assets. The Seller is
not in default with respect to any Governmental Order.


                                                  17
         Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 18 of 32




        3.11.   Labor and Employment Matters.

                (a)    The Seller does not have employees. All individuals providing services to
the Seller (the “Business Service Providers”) do so pursuant to the Personnel Supply Contract,
Schedule 3.11(a) sets forth a complete and accurate list of the Business Service Providers and,
with respect to each, his or her (i) title or position (including whether full or part time), (ii) start
date, (iii) bonus compensation and other compensation (such as commission or other incentive-
based compensation) paid with respect to the most recently completed fiscal year.

               (b)     The Seller is not a party to, or otherwise subject to, any Contractual
Obligation with a labor union or other employee representative body, and no such Contractual
Obligation is being negotiated by the Seller with respect to any Business Service Providers at
any of the Clubs. None of the Business Service Providers are represented by a labor union or
other employee representative body. To the Seller’s Knowledge, there is no effort by or on
behalf of any labor union or other employee representative body to organize any of the Service
Providers. To the Seller’s Knowledge, no petition has been filed or proceedings instituted by any
labor union or other employee representative body with any Governmental Authority seeking
recognition or certification as the bargaining representative of any of the Business Service
Providers. There is no strike, work slowdown, picketing or similar activity pending, or to the
Seller’s Knowledge, threatened against the Seller with respect to any of the Business Service
Providers. To the Seller’s Knowledge, there are no unfair labor practice complaints pending
before any Governmental Authority against the Seller with respect to any Business Service
Providers.

        3.12.   Taxes.

               (a)       The Seller has (i) timely filed all Tax Returns which are required to be
filed by them as of the date hereof and such Tax Returns are accurate, complete and correct in all
material respects, (ii) except as set forth in Schedule 3.12, paid all Taxes owed by the Seller as of
the date hereof and (iii) made appropriate provisions for the payment of all such Taxes where
return estimates and statements are not yet required to be filed and Taxes are not yet required to
be paid. No income tax return of the Seller has been audited by any taxing authorities, and the
Seller has not received notice of any audits by any taxing authorities. There is no unclaimed
property or escheat obligation with respect to property or other assets held or owned by the
Seller; and

                 (b)    The Seller will file all future income tax returns required under federal,
state or local law in connection with its gross or net income. The Seller will pay any taxes due as
shown or required to be shown on such return, including any penalties and interest. There are no
tax liens or tax liabilities attaching to, or arising from, any of the Acquired Assets to be
transferred to the Buyer pursuant to this Agreement that have not been paid as of the date of this
Agreement, and no action, proceeding or, to the Seller’s knowledge, investigation has been
instituted against the Seller which would give rise to any such Lien on the Acquired Assets or
that would have an impact on the Buyer’s future Tax position. The Seller has collected and paid
to the appropriate Governmental Authorities all Taxes required to have been collected and paid
in connection with amounts received with respect the provision of tanning services. The Seller
has withheld and paid to the appropriate Governmental Authority all Taxes required to have been

                                                  18
        Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 19 of 32




withheld and paid in connection with amounts paid or owing to any Business Service Provider,
independent contractor, member, creditor of the Business, or other third party. The Buyer will
not be required to include in income, or exclude any item of deduction from, taxable income for
any taxable period (or portion thereof) ending after the Closing Date as a result of (i) any
installment sale or open transaction disposition made on or prior to the Closing Date, or (ii) any
prepaid amount received on or prior to the Closing Date.

               (c)      Notwithstanding anything to the contrary, the Acquired Assets and other
payment items provided in this Agreement are subject to the Mexican value added tax, pursuant
to the applicable legal provisions.

       3.13.   Members and Membership Information.

               (a)    Attached hereto as Schedule 3.13(a) is a brief description of each type of
membership offered at the Clubs, including a description of any promotions (e.g. “lead-box” or
other short-term programs) either in effect or pursuant to which outstanding memberships were
issued.

               (b)    The membership information for each of the Clubs, including but not
limited to, the name, type of membership, monthly charges, current status of the payment for
membership fees, and the expiration dates for each Member at the Clubs in each case, as on the
Twin Oaks system is, to the Seller’s Knowledge, true, correct and complete in all material
respects as of the date hereof, and, to the Seller’s Knowledge, no Member is subject to any
membership arrangement except as set forth on the Twin Oaks system. To the Seller’s
Knowledge, all Members of the Clubs appearing on the Twin Oaks system as of the date hereof
have valid Membership Agreements;

               (c)    All membership fees are billed in advance;

             (d)    Except as otherwise disclosed to the Buyer, each Member has prepaid
such Member’s last month’s fees;

                (e)    The accounts of Members paying via electronic fund transfer (checking or
savings account) are debited on or about the 17th of each month and the credit cards of members
paying via credit card are debited on or about the 17th of each month. Such debits entitle the
Member to use the Club for the month-long period beginning on the 17th of the month in which
the debit took place until the 16th of the following month;

               (f)    The Seller has not transferred, assigned or conveyed to any Person any of
the Seller’s rights to renewals, monthly membership fees or receivables under any of the
Membership Agreements;

             (g)    No Member of any Club has the right to renew such Member’s
membership at any specified rate or for any specified term, except as described on Schedule
3.13(g);




                                               19
        Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 20 of 32




              (h)     Initiation fees and prepaid monthly facility fees obtained by the Seller
from any Members are not refundable except as set forth in the Membership Agreements or in
Schedule 3.13(h) hereto.

       3.14. Material Contracts. Schedule 3.14 lists each of the following Contractual
Obligations which are deemed by Seller material to the Business and (x) by which any of the
Acquired Assets are bound or affected or (y) to which the Seller is a party or by which it is
bound in connection with the Business or the Acquired Assets (such Contractual Obligations,
together with the Membership Agreements, the Real Property Leases, and the Assumed
Contracts, the “Material Contracts”):

                (a)   any agreement with a utility company other than broadly applicable rate
       tariffs; and

               (b)    any other Contractual Obligation, that:

                        i.     constitutes a binding obligation of the Seller and involves the
               payment or receipt by the Seller of $25,000 or more over its term (including
               renewal options) and is not cancelable by the Seller, without penalty, on less than
               thirty (30) days’ notice to the other Party;

                      ii.      imposes material restrictions on the Business of the Seller,
               including those that limit or purport to limit the ability of the Seller to compete in
               any line of Business or with any Person or in any geographic area or during any
               period of time;

                      iii.  will, or is reasonably expected to involve, a loss to the Seller of
               $25,000 or more;

                       iv.     was made in connection with a capital expenditure, including
               capitalized lease obligation, in excess of $10,000;

                      v.      results in an Encumbrance on any asset or property of the Seller;

                       vi.     relates to trade receivable or Debt of the Seller (including, without
               limitation, any Guarantees);

                       vii.   is with any Business Service Provider or independent contractors
               engaged to provide services to the Business and provides for (A) annual base
               compensation in excess of $75,000 and/or (B) severance, retention, change-in-
               control or similar benefits; or

                      viii. is with a labor union or other employee representative body that
               covers any Business Service Providers.

Each Material Contract is a valid and binding obligation of the Seller and, to the Seller’s
Knowledge, parties thereto in accordance with its terms. Each Material Contract is in full force
and effect and neither the Seller nor, to the Seller’s Knowledge, any other party thereto, is in

                                                20
        Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 21 of 32




material breach of or default under (or is alleged to be in material breach of or default under), or
has provided or received any notice of any intention to terminate, any Material Contract, and, to
the Seller’s Knowledge, no event or circumstance has occurred that, with notice or lapse of time
or both, would constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes of any right or
obligation or the loss of any benefit thereunder. Complete and correct copies of each Material
Contract (including all modifications, amendments and supplements thereto and waivers
thereunder) have been made available to the Buyer. There are no disputes pending or, to the
Seller’s Knowledge, threatened under any Material Contract that is an Assumed Contract.

        3.15. No Brokers. Neither the Seller nor any of its Affiliates or Representatives has any
Liability of any kind to, or is subject to any claim of, any broker, finder or agent in connection
with the Contemplated Transactions other than those which will be borne by the Seller.

       3.16. No Other Representations and Warranties. Except for the representations and
warranties contained in this Article III (including the related portions of the Disclosure
Schedules), neither the Seller nor any other Person has made or makes any other express or
implied representation or warranty, either written or oral, on behalf of the Seller, including any
representation or warranty as to the accuracy or completeness of any information regarding the
Business and the Acquired Assets furnished or made available to the Buyer and its
Representatives (including any information, documents or material delivered or made available
to Buyer, management presentations or in any other form in expectation of the transactions
contemplated hereby) or as to the future revenue, profitability or success of the Business, or any
representation or warranty arising from statute or otherwise in law.

                                ARTICLE IV
               REPRESENTATIONS AND WARRANTIES OF THE BUYER

        The Buyer hereby represents, warrants and agrees that the statements contained in this
Article IV are correct and complete as of the date hereof.

        4.1.   Organization. The Buyer is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of New Hampshire.

        4.2.    Authorization of Transaction. The Buyer has the legal right and authority to enter
into this Agreement and the other Transaction Documents and to perform its obligations
hereunder and thereunder. The execution, delivery and performance by the Buyer of this
Agreement and the other Transaction Documents have been duly authorized by all necessary
limited liability company, corporate, partnership or trust power and authority, as applicable,
action on the part of the Buyer. This Agreement and the other Transaction Documents have been
duly executed and delivered by the Buyer. This Agreement is, and each of the Transaction
Documents to be delivered hereunder have been, executed and delivered by the Buyer and
constitute a valid and legally binding obligation of the Buyer, enforceable against the Buyer in
accordance with their respective terms, subject to the Enforceability Exceptions.

      4.3.  Noncontravention. Neither the execution and delivery by the Buyer of this
Agreement nor the other Transaction Documents, nor the consummation by the Buyer of the


                                                21
        Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 22 of 32




Contemplated Transactions, will (a) conflict with or violate any provision of the Organizational
Documents of the Buyer, (b) require on the part of the Buyer any notice to or filing with, or any
permit, authorization, consent or approval of, any Governmental Authority or any other Person,
firm, or corporation, (c) violate any Governmental Order applicable to the Buyer or any of its
properties or assets or (e) require any consent under, constitute (with or without notice or lapse
of time or both) a default under, result in any breach of, or give any Person any rights of
termination, acceleration or cancellation of, any contract to which the Buyer is bound. No
consent, approval, Permit, Governmental Order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to the Buyer in connection with the
execution and delivery of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby.

        4.4.   No Brokers. The Buyer has no Liability of any kind to, or is subject to any claim
of, any broker, finder or agent in connection with the Contemplated Transactions for which the
Seller would be liable.

        4.5.   Legal Proceedings. There are no actions, suits, claims, investigations or other
legal proceedings pending or, to Buyer's knowledge, threatened against or by the Buyer or any
Affiliate of the Buyer that challenge or seek to prevent, enjoin or otherwise delay the
Contemplated Transactions.

        4.6.    Independent Investigation. The Buyer has conducted its own independent
investigation, review and analysis of the Business and the Acquired Assets, and acknowledges
that it has been provided adequate access to the personnel, properties, assets, premises, books
and records, and other documents and data of the Seller for such purpose. The Buyer
acknowledges and agrees that: (a) in making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby, the Buyer has relied solely upon its own
investigation and the express representations and warranties of the Seller set forth in Article III
(including related portions of the Disclosure Schedules); and (b) neither the Seller nor any other
Person has made any representation or warranty as to the Seller, the Business, the Acquired
Assets or this Agreement, except as expressly set forth in Article III (including the related
portions of the Disclosure Schedules).

                                          ARTICLE V
                                         COVENANTS

       The Parties agree to the following covenants:

        5.1.    Confidentiality. The Seller acknowledges that the success of the Business after
the Closing depends upon the continued preservation of the confidentiality of certain information
possessed by the Seller, that the preservation of the confidentiality of such information by the
Seller is an essential premise of the bargain between the Seller, on the one hand, and the Buyer
on the other hand, and that the Buyer would be unwilling to enter into this Agreement in the
absence of this Section 5.1. Accordingly, the Seller hereby agrees with the Buyer that the Seller
will not, and that the Seller will use reasonable efforts to cause its Representatives not to, for a
period of two years following the Closing Date, directly or indirectly, without the prior written
consent of the Buyer, disclose or use, any confidential or proprietary information involving or


                                                22
        Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 23 of 32




relating to the Business or the Acquired Assets; provided, however, that the information subject
to the foregoing provisions of this sentence will not include any information generally available
to, or known by, the public (other than as a result of disclosure in violation hereof); and
provided, further, that the provisions of this Section 5.1 will not prohibit any retention of copies
of records or disclosure (i) required by any applicable Legal Requirement including, without
limitation, compliance with all federal and state securities and financial reporting requirements
or (ii) made in connection with the enforcement of any right or remedy relating to this
Agreement or the Contemplated Transactions or (iii) made in any legal action between Seller and
Its Affiliates and Buyer and its Affiliates regarding the actions of such parties prior to Closing.

        The Buyer and the Seller shall hold in confidence: (i) all documents and information
obtained from each other, their employees, agents and independent contractors; (ii) the nature,
terms and content of this Agreement and all discussions between the Buyer and the Seller
regarding the Contemplated Transactions and the negotiation of such, whether prior to or after
the execution of this Agreement; and (iii) the fact that the Seller and the Buyer have entered into
this Agreement (all of the above shall collectively be referred to in this Agreement as
(“Confidential Information”), and shall not disclose or convey any of such Confidential
Information to any other Person; provided, however, that the Buyer and the Seller may disclose
Confidential Information: (a) to such of their Representatives, potential lenders, employees,
attorneys, accountants and financial advisors as is reasonable to facilitate consummation of the
Contemplated Transactions; (b) to the extent any such disclosure is required by Law; (c) to any
Landlord and other third parties as necessary to facilitate obtaining such parties' consent to the
transfer of Acquired Assets and to enter into any sublease or lease at the option of the Buyer
under this Agreement; (d) the Buyer may disclose the existence of the Confidential Information
as it deems prudent for purposes of public company disclosures and reporting and (e) the Seller
and the Buyer and their Affiliates may disclose the Confidential Information in any legal action
between Seller and Its Affiliates and Buyer and its Affiliates regarding the actions of such parties
prior to Closing.

        5.2.    Further Assurances. From and after the Closing Date, upon the request of either
the Seller or the Buyer, each of the Parties hereto will do, execute, acknowledge and deliver all
such further acts, assurances, notices of assignment, deeds, assignments, transfers, conveyances
and other instruments and papers as may be reasonably required or appropriate to carry out the
Contemplated Transactions. The Seller will refer all customer inquiries relating to the Business
to the Buyer from and after the Closing.

       5.3.    Clearances; Transfer Taxes.

               (a)     All income tax incurred in connection with this Agreement and the
Contemplated Transactions shall be borne by the Seller. Any and all value added Tax incurred in
connection with the Acquired Assets and other payment items provided in this Agreement shall
be borne and paid by the Buyer. The Party responsible under applicable Law for filing any Tax
Return with respect to such value added Taxes shall timely file such Tax Return.

               (b)      The Seller and the Buyer shall immediately after the Closing Date (i)
terminate all utility services agreements and (ii) sign up for new utility services agreements.
After the Closing, all utility services agreements shall be in the name of the Buyer.

                                                23
         Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 24 of 32




       5.4.     Seller’s Accounts Receivables. Following the Closing, the Seller shall be solely
responsible for collection of Seller’s Accounts Receivable and Buyer shall reasonably cooperate
with Seller in connection therewith.

                                           ARTICLE VI
                                           INDEMNITY

       6.1.    Indemnification by the Seller.

                (a)     Indemnification. Subject to the limitations set forth in this Section 6.1, the
Seller shall indemnify, defend and hold harmless the Buyer from and against and in respect of
any and all Actions, losses, damages, fees, costs (including reasonable costs of investigation,
defense and enforcement of this Agreement) whether or not involving a Third Party Claim
(collectively, “Losses”), that the Buyer may incur or suffer as a result of, arising out of or
directly or indirectly relating to:

                              (1)      any breach or violation of any covenant or agreement of the
               Seller pursuant to this Agreement;

                             (2)      breach of, or inaccuracy in, any representation or warranty
               made by the Seller in this Agreement; or

                               (3)     any Excluded Liability.

              (b)     Limitations on Indemnification. The Seller will have no obligation to
       indemnify the Buyer pursuant to Section 6.1(a) unless the aggregate amount of all such
       Losses incurred or suffered by the Buyer exceeds One Hundred Thirty Eight Thousand
       Dollars ($138,000) (the “Indemnity Deductible”), at which point the Seller will
       indemnify the Buyer for all Losses in excess of the Indemnity Deductible up to the
       Indemnity Cap; provided, however, the maximum total amount of Losses that may be
       recovered by the Buyer under Section 6.1(a) will be Five Hundred Thousand Dollars
       ($500,000) (the “Indemnity Cap”).

       6.2.    Indemnification by the Buyer.

                (a)    Indemnification. Subject to the limitations set forth in this Section 6.2, the
       Buyer shall indemnify, defend, and hold harmless the Seller and the Representatives and
       Affiliates of Seller (each, a “Seller Indemnified Person”), from and against and in respect
       of any and all Losses that the Seller Indemnified Persons may incur or suffer as a result
       of, arising out of or directly or indirectly relating to:

                      i.       any breach or violation of any covenant or agreement of the Buyer
               pursuant to this Agreement;

                     ii.    any breach of, or inaccuracy in, any representation or warranty
               made by the Buyer in this Agreement;

                       iii.    any Assumed Liability.

                                                 24
        Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 25 of 32




        6.3.   Time for Claims.        No claim may be made or suit instituted seeking
indemnification pursuant to Sections 6.1 or 6.2 for any claim unless a written notice describing
such claim in reasonable detail in light of the circumstances then known to the Indemnified
Party, is promptly provided to the Indemnifying Party:

               (a)     at any time within thirty (30) days after the expiration of the applicable
statute of limitations in the case of fraud or any breach or violation of any covenant in this
Agreement or any Excluded Liability or Assumed Liability (as applicable); and

               (b)    at any time prior to the date that is six (6) months following the Closing
Date in the case of any breach of, or inaccuracy in, any other representation and warranty in this
Agreement.

        No claim for indemnification will be barred for failure to provide prompt notice, except
to the extent that the failure to provide prompt notice results in actual and material prejudice to
the Indemnifying Party.

       6.4.    Third Party Claims.

                (a)   Notice of Claim. If any third party notifies an Indemnified Party with
respect to a Third Party Claim that may give rise to an Indemnified Claim against an
Indemnifying Party under this Article VI, then the Indemnified Party will promptly give written
notice to the Indemnifying Party; provided, however, that no delay on the part of the Indemnified
Party in notifying the Indemnifying Party will relieve the Indemnifying Party from any
obligation under this Article VI, except to the extent such delay actually and materially
prejudices the Indemnifying Party;

                (b)    Assumption of Defense, etc. Subject to the following sentence, the
Indemnifying Party will be entitled to control the defense of any Third Party Claim that is the
subject of a notice given by the Indemnified Party pursuant to Section 6.1 or Section 6.2, as
applicable. In addition, the Indemnifying Party will have the right to defend the Indemnified
Party against the Third Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party so long as (i) the Indemnifying Party gives written notice to the Indemnified
Party within thirty (30) calendar days after receipt of the Indemnified Party’s notice of the Third
Party Claim that the Indemnifying Party will indemnify the Indemnified Party from and against
the entirety of any and all Losses the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third Party Claim, (ii) the Indemnifying Party
provides the Indemnified Party with the name and experience of its counsel and the Indemnified
Party consents to such counsel, which shall not be unreasonably withheld, conditioned or
delayed, (iii) the Third Party Claim involves money damages and is not reasonably expected to
result in an injunction or other equitable relief against the Indemnified Party as a material
remedy, (v) the Indemnified Party has not been advised by counsel that an actual conflict exists
between the Indemnified Party and the Indemnifying Party in connection with the defense of the
Third Party Claim, (vi) the Third Party Claim does not relate to or otherwise arise in connection
with any criminal or regulatory enforcement Action on the part of the Indemnified Party, and
(vii) the Indemnifying Party conducts the defense of the Third Party Claim actively and



                                                25
        Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 26 of 32




diligently. The Indemnified Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third Party Claim;

                (c)    Limitations on Indemnifying Party. The Indemnifying Party will not
consent to the entry of any judgment or enter into any compromise or settlement with respect to
the Third Party Claim without the prior written consent of the Indemnified Party (such consent
not to be unreasonably withheld, conditioned or delayed) unless such judgment, compromise or
settlement (i) provides for the payment by the Indemnifying Party of money as sole relief for the
claimant, (ii) results in the full and general release of the Buyer or the Seller Indemnified
Persons, as applicable, from all liabilities arising or relating to, or in connection with, the Third
Party Claim and (iii) involves no finding or admission of any violation of Legal Requirements or
the rights of any Person and no material effect on any other claims that may be made against the
Indemnified Party;

                (d)      Indemnified Party’s Control. If the Indemnifying Party (i) does not
deliver the notice contemplated by clause (a), (ii) is not permitted to defend the Indemnified
Party against the Third Party Claim pursuant to the terms of Section 6.4(b) hereof, or (iii)
otherwise at any time fails to conduct the defense of the Third Party Claim actively and
diligently after thirty (30) days advance written notice from the other party, and the Indemnified
Party has provided written notice to the Indemnifying Party of its intention to assume control of
the Third Party Claim, the Indemnified Party may defend, and may consent to the entry of any
judgment or enter into any compromise or settlement with respect to, the Third Party Claim in a
reasonable manner it may deem appropriate; provided, however, that the Indemnifying Party will
not be bound by the entry of any such judgment consented to, or any such compromise or
settlement effected, without its prior written consent (which consent will not be unreasonably
withheld, conditioned or delayed); If such notice is given on a timely basis and the Indemnifying
Party conducts the defense of the Third Party Claim actively and diligently but any of the other
conditions in Section 6.4(b) is or becomes unsatisfied, the Indemnified Party may defend, and
may consent to the entry of any judgment or enter into any compromise or settlement with
respect to, the Third Party Claim; provided, however, that the Indemnifying Party will not be
bound by the entry of any such judgment consented to, or any such compromise or settlement
effected, without its prior written consent (which consent will not be unreasonably withheld,
conditioned or delayed).

       6.5.    Escrow Agreement.



               (a)     Upon Closing, the Buyer shall deposit the Escrow Amount and the
Escrow VAT Amount with the Escrow Agent (together, the “Escrow Fund”) to hold pursuant to
the terms of the Escrow Agreement.

       6.6.   Tax Treatment. Unless otherwise required by Law, the Parties will treat all
indemnification payments under this Agreement as adjustments to the Purchase Price for all Tax
purposes.




                                                 26
         Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 27 of 32




        6.7.   Exclusive Remedies. The parties acknowledge and agree that their sole and
exclusive remedy with respect to any and all claims for any breach of any representation,
warranty, covenant, agreement or obligation set forth herein or otherwise relating to the subject
matter of this Agreement, shall be pursuant to the indemnification provisions set forth in this
ARTICLE VI. In furtherance of the foregoing, each party hereby waives, to the fullest extent
permitted under Law, any and all rights, claims and causes of action for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or otherwise relating
to the subject matter of this Agreement it may have against the other parties hereto and their
Affiliates and each of their respective Representatives arising under or based upon any Law,
except pursuant to the indemnification provisions set forth in this ARTICLE VI.

                                         ARTICLE VII
                                       MISCELLANEOUS

        7.1.   Notices. All notices, requests, demands, claims and other communications
required or permitted to be delivered, given or otherwise provided under this Agreement must be
in writing and must be delivered, given or otherwise provided:

                  (a)   by hand (in which case, it will be effective upon delivery); or

                (b)    by overnight delivery by a nationally recognized courier service (in which
        case, it will be effective on the Business Day after being deposited with such courier
        service);

in each case, to the address listed below:

If to the Seller at:

        JEG-United, LLC
        c/o Tom Bock
        2800 Southampton Road
        Philadelphia, PA 19154
        Email: TBock@ernestbock.com

        and

        JEPF México Holdings, LLC
        3839 Bee Caves Road, Suite 205
        Austin, TX 78746
        Attention: Jeff Ezell
        Email: Jeff@jlmfinancialinvestments.com

with a copy to:

        Faegre Drinker Biddle & Reath LLP
        One Logan Square, Ste. 2000
        Philadelphia, PA 19103-6996

                                                 27
         Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 28 of 32




        Attention: Neil K. Haimm and Remy Nshimiyimana
        Emails: Neil.Haimm@faegredrinker.com; Remy.Nshimiyimana@faegredrinker.com


If to the Buyer, to it at:

        Planet Fitness Holdings, LLC
        4 Liberty Lane West
        Hampton, NH 03842
        Attention: General Counsel


Each of the Parties to this Agreement may specify different address or number by giving notice
in accordance with this Section 7.1 to each of the other Parties hereto.

        7.2.    Successors and Assigns; No Third-Party Beneficiary. Subject to the immediately
following sentence, this Agreement will be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns, each of which such successors and
permitted assigns will be deemed to be a party hereto for all purposes hereof. No Party may
assign, delegate or otherwise transfer either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other Parties; provided, however,
that the Buyer may (a) assign any or all of its rights and interests hereunder to one or more of its
Affiliates or to any provider of financing as collateral security and (b) designate one or more of
its Affiliates to perform its obligations hereunder, in each case, so long as the Buyer is not
relieved of any Liability hereunder. Except as expressly provided herein, including but not
limited to, in Sections 6.1 and 6.2 with respect to the Buyer and Seller Indemnified Persons, this
Agreement is for the sole benefit of the Parties and their permitted successors and assignees and
nothing herein expressed or implied will give or be construed to give any Person, other than the
Parties and such successors and assignees, any legal or equitable rights hereunder, including any
right to employment or continued employment for any period of time by reason of this
Agreement, or any right to a particular term or condition of employment.

        7.3.    Amendments and Waivers. No amendment or waiver of any provision of this
Agreement will be valid and binding unless it is in writing and signed, in the case of an
amendment, by the Buyer and the Seller, or in the case of a waiver, by the Party against whom
the waiver is to be effective. No waiver by any Party of any breach or violation or, default under
or inaccuracy in any representation, warranty or covenant hereunder, whether intentional or not,
will be deemed to extend to any prior or subsequent breach, violation, default of, or inaccuracy
in, any such representation, warranty or covenant hereunder or affect in any way any rights
arising by virtue of any prior or subsequent such occurrence. No delay or omission on the part of
any Party in exercising any right, power or remedy under this Agreement will operate as a
waiver thereof.

       7.4.    Expenses. Except as otherwise expressly provided herein, all costs and expenses,
including, without limitation, fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the Contemplated Transactions


                                                28
        Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 29 of 32




shall be paid by the party incurring such costs and expenses, whether or not the Closing shall
have occurred.

        7.5.   EACH ASSET AS-IS/WHERE-IS. The Buyer acknowledges and agrees that
except for the Buyer’s obligation to deliver title to the Acquired Assets free and clear of all
Encumbrances other than Permitted Liens pursuant to Section 2.1, the Acquired Assets are being
sold and transferred to the Buyer “AS IS, WHERE IS,” and, except as set forth in Section 3.7,
the Seller and its Affiliates do not make, and expressly disclaim, any and all representations or
warranties of any kind or nature, express or implied, as to the condition or quality of the
Acquired Assets or the prospects (financial or otherwise) or risks of the Acquired Assets, or that
Buyer will possess property to operate the Acquired Assets. Without limiting the generality of
the foregoing, the Seller and its Affiliates specifically disclaim any implied warranty of
merchantability, usage, suitability, fitness for any particular purposes, workmanship or the
absence of any defects (whether latent or patent). All Acquired Assets shall remain in their
current location, and the Seller is under no obligation to physically deliver any of the Acquired
Assets from their location to any other location.

        7.6.   Entire Agreement. This Agreement, together with the other Transaction
Documents and any documents, instruments and certificates explicitly referred to herein,
constitutes the entire agreement among the Parties hereto with respect to the subject matter
hereof and supersedes any and all prior discussions, negotiations, proposals, undertakings,
understandings and agreements, whether written or oral, with respect thereto.

        7.7.   Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will constitute but one and
the same instrument. This Agreement will become effective when duly executed by each Party
hereto.

       7.8.    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of the offending term
or provision in any other situation or in any other jurisdiction. In the event that any provision
hereof would, under applicable law, be invalid or unenforceable in any respect, each Party hereto
intends that such provision will be construed by modifying or limiting it so as to be valid and
enforceable to the maximum extent compatible with, and possible under, applicable law.

       7.9.   Headings. The headings contained in this Agreement are for convenience
purposes only and will not in any way affect the meaning or interpretation hereof.

        7.10. Governing Law. This Agreement, the rights of the Parties and all Actions arising
in whole or in part under or in connection herewith, will be governed by and construed in
accordance with the domestic substantive laws of the State of New Hampshire, without giving
effect to any choice or conflict of law provision or rule that would cause the application of the
laws of any other jurisdiction. Notwithstanding the foregoing, Mexican public policy, tax and
labor law shall apply in all sections where Mexican law has been referred to.




                                                29
        Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 30 of 32




         7.11. Construction.       The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the Parties and no presumption or
burden of proof will arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. The Parties intend that each representation, warranty and
covenant contained herein will have independent significance. If any Party has breached or
violated, or if there is an inaccuracy in, any representation, warranty or covenant contained
herein in any respect, the fact that there exists another representation, warranty or covenant
relating to the same subject matter (regardless of the relative levels of specificity) which the
Party has not breached or violated, or in respect of which there is not an inaccuracy, will not
detract from or mitigate the fact that the Party has breached or violated, or there is an inaccuracy
in, the first representation, warranty or covenant.

       7.12.   Jurisdiction; Venue; Service of Process.

                (a)    Jurisdiction. Each of the Parties to this Agreement, by its execution
hereof, (i) hereby agrees that all actions and proceedings arising out of or relating to this
Agreement exclusively be heard and determined in the courts of the State of New Hampshire and
any state or federal appellate court therefrom within the State of New Hampshire and the Parties
hereto hereby irrevocably submit to the exclusive jurisdiction of such courts in any such action
or proceeding and irrevocably waive the defense of an inconvenient forum to the maintenance of
any such action or proceeding, (ii) hereby waives to the extent not prohibited by applicable Legal
Requirements, and agrees not to assert, by way of motion, as a defense or otherwise, in any such
Action, any claim that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that any such Action
brought in one of the above-named courts should be dismissed on grounds of forum non
conveniens, should be transferred or removed to any court other than one of the above-named
courts, or should be stayed by reason of the pendency of some other Action (unless such other
Action also involves a third party and was prior pending) in any other court other than one of the
above-named courts or that this Agreement, any other Transaction Document or the subject
matter hereof or thereof may not be enforced in or by such court and (iii) hereby agrees not to
commence any such Action other than before one of the above-named courts. Notwithstanding
the previous sentence a Party may commence any Action in a court other than the above-named
courts solely for the purpose of enforcing an order or judgment issued by one of the above-
named courts. EACH PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS.

               (b)     Venue. Each of the Parties to this Agreement agrees that for any Action
among any of the Parties relating to or arising in whole or in part under or in connection with this
Agreement, any other Transaction Document or the Contemplated Transactions, such Party shall
bring such Action in the state or federal courts of New Hampshire. Notwithstanding the previous
sentence a Party may commence any Action in a court other than the above-named courts solely
for the purpose of enforcing an order or judgment issued by one of the above-named courts.

               (c)     Service of Process. Each of the Parties to this Agreement hereby (i)
consents to service of process in any Action among any of the Parties hereto relating to or arising

                                                30
        Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 31 of 32




in whole or in part under or in connection with this Agreement, any other Transaction Document
or the Contemplated Transactions in any manner permitted by New Hampshire law, (ii) agrees
that service of process made in accordance with clause (i) or made by registered or certified mail,
return receipt requested, at its address specified pursuant to Section 7.1, will constitute good and
valid service of process in any such Action and (iii) waives and agrees not to assert (by way of
motion, as a defense, or otherwise) in any such Action any claim that service of process made in
accordance with clause (i) or (ii) does not constitute good and valid service of process.

        7.13. Certain Rules of Construction. Except as otherwise explicitly specified to the
contrary, (a) references to a section, exhibit or schedule means a section of, or schedule or
exhibit to this Agreement, unless another agreement is specified, (b) the word “including” (in its
various forms) means “including without limitation,” (c) references to a particular statute or
regulation include all rules and regulations thereunder and any predecessor or successor statute,
rules or regulation, in each case as amended or otherwise modified from time to time, (d) words
in the singular or plural form include the plural and singular form, respectively, (e) references to
a particular Person include such Person’s successors and assigns to the extent not prohibited by
this Agreement, (f) unless otherwise specified “$” is in reference to U.S. dollars, and (g) the
headings contained in this Agreement, in any exhibit or schedule to this Agreement and in the
table of contents to this Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of this Agreement.



                                    [Signature Page Follows]




                                                31
       Case 1:20-cv-00693-LM Document 6-5 Filed 06/19/20 Page 32 of 32




      IN WITNESS WHEREOF, the Buyer and the Seller have caused this Asset Purchase
Agreement to be executed as of the date first written above.

                                     THE BUYER:

                                     PLANET FITNESS HOLDINGS, LLC


                                     By:_________________________________
                                     Name: Justin Vartanian
                                     Title: General Counsel & Corporate Secretary


                                     SELLER:

                                     JEG-MEXICO BUENO, SRL


                                     By:_________________________________
                                     Name:
                                     Title:




                                        32
